Citation Nr: 1521633	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than April 11, 2012, for the award of service connection for bilateral sensorineural hearing loss.

2.  Entitlement to an effective date earlier than April 11, 2012, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran had active military service from September 1959 to March 1963.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma dated in August 2013.

The Board notes that it has reviewed both the Veteran's physical claims file and the Veteran's paperless Veterans Benefits Management System (VBMS) and "Virtual VA" claims file.


FINDINGS OF FACT

1.  In April 2012, the RO received a claim of entitlement to service connection for hearing loss; there are no communications prior to this date that could be construed as a claim for service connection.

2.  In April 2012, the RO received a claim of entitlement to service connection for tinnitus; there are no communications prior to this date that could be construed as a claim for service connection.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 11, 2012, for the grant of service connection for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2014).

2.  The criteria for an effective date prior to April 11, 2012, for the grant of service connection for tinnitus are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for bilateral hearing loss and tinnitus.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claims, which is not abrogated by the granting of service connection.  The Veteran's service treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not provided any information to VA concerning available treatment records that were not obtained.

The Veteran has also not asserted that any specific evidence is available but yet to be obtained.  VA has substantially complied with the notice and assistance requirements.

Factual Background

The Veteran seeks effective dates prior to April 11, 2012, for the grants of service connection for hearing loss and tinnitus.  Specifically, the Veteran states that he should be service connected for his hearing loss and tinnitus from his date of separation from service in March 1963.

In two VA forms (VA Form 21-526 and VA Form 21-4138), both date-stamped as received at the RO on April 11, 2012, the Veteran filed claims for entitlement to service connection for several disorders, to included bilateral hearing loss and bilateral tinnitus.  In an August 2013 rating decision, the RO service connected the Veteran's hearing loss and tinnitus, and assigned for both an effective date of April 11, 2012.

Laws and Regulations

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

As an exception, an effective date for a claim for increase (which this claim was not) may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1)(2) (2014); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).



Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2014).  Section § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the United States Court of Appeals for Veterans Claims has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  Such a communication may be from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. 

Under 38 C.F.R. § 3.157 (2014), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim in certain circumstances.


Analysis

While the Veteran claims he is entitled to service connection for his hearing loss and tinnitus from his date of discharge, an effective date earlier than April 11, 2012, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Prior to April 11, 2012, there is no document of record that may reasonably be construed as a formal or informal claim for service connection for either hearing loss or tinnitus.  See 38 C.F.R. §§ 3.151(a), 3.155(a).  There is no correspondence of record received prior to April 11, 2012, that shows an intent to apply for service connection for either hearing loss or tinnitus, and a claim for service connection pertaining to either of these later service-connected disorders was not received within one year of separation from service.  Thus, the Board finds no legal basis for awarding service connection for either bilateral hearing loss or tinnitus any earlier than April 11, 2012.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.  

Although the evidence which is of record includes VA medical records dated earlier than April 2012 which shows diagnoses of hearing loss and tinnitus, the Board parenthetically observes that none of these are dated within one year of the Veteran's March 1963 service separation date.  None of these records effectively raised a claim for service connection for hearing loss or tinnitus.  As noted above, the mere presence of the medical evidence does not establish an intent on the part of the Veteran to seek service connection for that disorder.  Brannon, 12 Vet. App. 32, 35.  See also KL v. Brown, 5 Vet. App. 205 (1993) and Crawford v. Brown, 5 Vet. App. 33 (1993).  The medical reports do not constitute communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  38 C.F.R. § 3.155.  In other words, the records do not meet the criteria for a claim.

The law and the regulations are controlling in this case.  Therefore, the Board finds that the criteria for assignment of an effective date earlier than April 11, 2012, for the grants of service connection for the Veteran's bilateral sensorineural hearing loss and tinnitus have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

Thus, the Board must find that the preponderance of evidence is against the claims; the benefit of the doubt doctrine is inapplicable and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107.

ORDER

Entitlement to an effective date earlier than April 11, 2012, for service connection for bilateral sensorineural hearing loss is denied.

Entitlement to an effective date earlier than April 11, 2012, for service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


